
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.29


October 6, 2004

Michael Murray

Dear Michael:

        On behalf of Yahoo! Inc., I am pleased to offer you the position of
Senior Vice President of Finance, reporting to Sue Decker. Your total
compensation package, as outlined below in this letter, is subject to the
approval of the Compensation Committee of the Board of Directors. Your starting
salary will be $27,083.33 per month ($325,000.00 annually), paid semi-monthly,
less applicable taxes and withholdings, and subject to annual review. You also
will be eligible to participate in the regular Yahoo! health insurance benefits
and other employee benefit plans established by the Company generally for its
employees.

        As a Senior Vice President of the Company, you will be eligible to
participate in the Company's Executive Incentive Plan (EIP) beginning in 2005,
subject to the guidelines for this plan. For 2005, your target incentive will be
$130,000.00, less applicable taxes and withholdings, and your payout in 2005
will be guaranteed at 100% of target. In lieu of such an incentive payment for
2004, the Company will pay you a guaranteed bonus of $32,500.00, less applicable
taxes and withholdings, and will be payable by the Company when it makes its
regularly scheduled EIP payments for 2004. Target incentives under the EIP do
not constitute a promise of payment. Your actual EIP payout will depend on Yahoo
corporate financial performance, and management assessment of your group and
individual performance, and is subject to the EIP Rules. Any EIP payments made
to you will occur at the Company's regularly scheduled EIP payment date and will
be subject to any applicable taxes and withholdings. Eligibility for the EIP is
subject to annual review. You must remain continuously employed with the Company
as an employee in good standing through the time that each bonus incentive or
EIP payment is made by the Company.

        As a part of the Yahoo! team, we strongly believe that ownership of the
Company by our employees is an important factor to our success. Therefore, as
part of your compensation, management will recommend that the Compensation
Committee of the Board of Directors grant you an option to purchase 100,000
shares of Yahoo! Inc.'s Common stock under Yahoo! Inc.'s 1995 Stock Option Plan,
as amended. The exercise price for this option will be the fair market value of
Yahoo! Common Stock on the date of grant as determined by the Compensation
Committee of the Board of Directors. Twenty-five percent of these options will
vest after one year of employment, and the remaining 75% will vest in equal
quarterly installments over the next three years, or as determined by the Board
of Directors at the time the grant is made.

        Management also will recommend that the Compensation Committee of the
Yahoo! Board of Directors grant you a total of 15,000 shares of restricted
stock. All 15,000 shares of this restricted stock grant will become
non-forfeitable on the third anniversary of the date of grant, provided that you
have been continuously employed with the Company as of the date that the
restricted stock becomes nonforfeitable. This restricted stock grant will be
subject to, and governed by, the terms and requirements of the applicable
restricted stock agreement and the Plan.

        To assist you with relocation to Sunnyvale, California, Yahoo! Inc. has
partnered with Paragon Decision Resources to administer our relocation program.
If you accept our offer, you will be eligible to receive relocation assistance
according to the attached Domestic Relocation Plan Overview ("Overview") and the
terms and conditions of Paragon's programs. Once you have returned your signed
offer letter to Yahoo!, a Paragon representative will contact you to initiate
your move. In addition to our standard relocation program, you will be eligible
for the following relocation benefit:

A.Yahoo! will supplement our standard Temporary Living Allowance, which is
intended to cover and/or offset a majority of costs associated with temporary
living arrangements up to 3 months, by providing to you an additional lump sum
payment of $20,000. This lump sum

--------------------------------------------------------------------------------



payment will provide you with the flexibility to manage the allowance to best
meet the needs of you and your family.

B.Home Sale Assistance will be provided through Paragon Decision Resources to
help market and sell your home. All reasonable non-recurring closing costs as
well as reasonable sales commission of up to 6% of the sales price will be
reimbursed. This program is structured to take advantage of tax rulings so as to
provide a tax-free benefit. Therefore, you must speak with your consultant from
Paragon Decision Resources prior to listing your property to be eligible for
this benefit.

        If you choose to leave the Company for any reason during the first
twelve months of your employment with Yahoo! Inc., a prorated portion of the
monies given to you for relocation expenses, as specified above and in the
attached overview, will become due and payable to the Company on your last day
of employment (based on 1/12th for each month your termination precedes
12 months of Yahoo! Inc. service), and by your signature below you agree that
such amount shall be deducted from any compensation payable to you at that time.

        As an employee of Yahoo!, it is likely that you will become
knowledgeable about confidential and or proprietary information related to the
operations, products and services of the Company and its clients. To protect the
interests of both the Company and its clients, all employees are required to
read and sign a PROPRIETARY INFORMATION AND ASSIGNMENT OF INVENTIONS AGREEMENT
("Proprietary Agreement") prior to beginning employment. A copy of this
agreement is enclosed. Please sign it and return it along with your signed copy
of this letter.

        Similarly, you may have confidential or proprietary information from a
prior employer that should not be used or disclosed to anyone at Yahoo!. In
addition, you must be sure that your employment with Yahoo! does not violate any
existing and/or continuing contractual obligations. Please read, complete, and
bring with you on your first day of employment, the enclosed Proprietary
Information Obligations Checklist to this effect.

        Please understand that this letter does not constitute a contract of
employment for any specific period of time, but will create an "employment at
will" relationship that may be terminated at any time by you or Yahoo!, with or
without cause or with or without notice. Your signature at the end of this
letter confirms that no promises or agreements that are contrary to our at-will
relationship have been committed to you during any of your pre-employment
discussions with Yahoo!, and that this letter, along with the Proprietary
Agreement, contains our complete agreement regarding the terms and conditions of
your employment.

        Our signatures on this letter also confirm our mutual agreement that any
disputes or controversies, including but not limited to claims of harassment,
discrimination and wrongful termination, shall be settled by binding arbitration
under the American Arbitration Association Rules for the Resolution of
Employment Disputes. This agreement is enforceable under the Federal Arbitration
Act, or if for any reason it is inapplicable, the law of arbitration of the
state in which you were last employed by Yahoo!.

        We hope for an early acceptance of this offer, however, it will remain
open until the close of business on Monday, October 11, 2004. Please understand
that this offer is contingent upon successful completion of your background
investigation. To accept this offer, please sign this letter in the space
provided below and return it and a signed Proprietary Agreement to Lan Nguyen in
the envelope provided. A second copy of each document has been provided for you
to keep for your records.

        At 8:30 a.m. on the first Monday of your employment, you will meet with
the Human Resources and Benefits teams for new hire orientation. Please ask for
New Hire Orientation in the lobby of Yahoo! Building D, located at 701 First
Avenue in Sunnyvale, California 94089. If you are not starting on a Monday, you
should make arrangements with your manager to complete the necessary payroll
forms on your first day of employment. In order for Yahoo! to comply with the
Immigration Reform and Control Act, we ask that you bring appropriate
verification of authorization to work in the United States with you on your
first day of employment.

--------------------------------------------------------------------------------




        We look forward to your joining us and hope that you find your
employment with Yahoo! enjoyable and professionally rewarding.

Very truly yours,

Carol Mahoney
Director, Talent Acquisition

        I accept this offer of employment with Yahoo! Inc. and agree to the
terms and conditions outlined in this letter.


/s/  MICHAEL MURRAY      

--------------------------------------------------------------------------------

Michael Murray
 
October 24, 2004

--------------------------------------------------------------------------------

Date
    

--------------------------------------------------------------------------------

Planned Start Date: October 29, 2004
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.29

